El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
El uso ilegal, abusivo e irrazonable por un policía de su arma de fuego es incompatible con nuestro diseño constitucional y jurídico, y las normas de convivencia comunitaria. Ello lo expone a la responsabilidad penal y civil. Pueblo v. Moreno Morales I, 132 D.P.R. 261 (1992); Leyva et al. v. Aristud et al., 132 D.P.R. 489 (1993). Sin embargo, “[l]a obligación de los policías de prevenir el crimen no excluye los actos criminales contra su propia persona o propiedad. Pueblo v. Caro González, 110 D.P.R. 518 (1980). Lo contrario resultaría en la anomalía de que el policía tendría el deber de defender las vidas de sus semejantes, pero no la suya propia”. Sánchez Soto v. E.L.A., 128 D.P.R. 497, 503 (1991). “Cuando un policía tiene motivos fundados para creer que, contra él u otras personas, un sospechoso representa una amenaza de grave daño corporal, no es irrazonable constitucionalmente impedir su huida usando fuerza mortal. Por ende, si el sospechoso amenaza al policía con un arma o existen motivos fundados para creer que aquél ha cometido un delito que inflige o amenaza infligir grave daño corporal, si es necesario puede usar fuerza mortal para prevenir la huida, y de ser ello viable, le sea dada una advertencia.” (Traducción nuestra.)(1) Tennessee v. Garner, 471 U.S. 1, 11-12 (1985).
*873I — i
Benjamín Cruz y Evelyn Meléndez reclamaron una in-demnización del policía William Sierra Maya, del Sr. Ahmed Mustafá, del Estado Libre Asociado de Puerto Rico/2) y de Alfa y Beta —compañías aseguradoras— por los daños y sufrimientos mentales experimentados con la muerte de su hijo de dieciocho (18) años, Erick B. Cruz Meléndez, ocurrida el 26 de junio de 1982 frente al negocio “Bargain City Cash and Carry” situado en la Calle 601, Bloque 204, Núm. 6, Urb. Villa Carolina, en Carolina.
En esencia, alegaron que la muerte del joven Erick B. fue “sin causa ni justificación de clase alguna; cuando [a]qu[é]l se encontraba sometido a la autoridad del mencio-nado oficial; mediante el uso de fuerza excesiva, despropor-cionada e innecesaria; con un disparo por la [esjpalda que le fracturó la base del cráneo Exhibit VI, pág. 16.
Previo ciertos trámites, se celebró la vista en su fondo. Presentaron su testimonio Evelyn Meléndez y el econo-mista Dr. Jaime Santiago Meléndez. Se estipuló el testimo-nio de Benjamín Cruz. En ocasión de la continuación de la vista, las partes acordaron someter el caso por la prueba antes referida, y sobre la forma en que aconteció la muerte, con las declaraciones juradas del sargento Sierra Maya, de Mustafá, del agente Bernardino Calcaño, de Benito Palermo García y de Rosalyn García Parra. Además, se some-tieron algunas preguntas y contestaciones de un interroga-torio, dos (2) deposiciones e incluso un video casette. Oportunamente, el Tribunal Superior, Sala de Carolina (Hon. Gilberto Gierbolini, Juez), declaró con lugar la de-manda y condenó a los codemandados a pagar solidaria-*874mente la suma total de treinta mil dólares ($30,000). A solicitud del Estado, revisamos.
Un análisis cuidadoso y desapasionado(3) de la prueba documental —sobre la cual estamos en la misma posición que el foro de instancia para evaluar — (4) nos ha convencido que erró la ilustrada sala sentenciadora y procede revocar. Nos explicamos.
El 26 de julio de 1982 el policía Sierra Maya se desem-peñaba como investigador del Cuerpo de Investigaciones Criminales (C.I.C.). Como tal, no estaba uniformado, sino que usaba ropa de civil. Salió de servicio a las 9:00 p.m. y se dirigió a la casa de su novia, Rosalyn García Parra. Como tenía que comprar unos artículos personales, fue con ella al colmado del lado ("Bargain City Cash and Carry”), propie-dad de Mustafá. Mientras estaba allí, llegaron dos (2) jóve-nes —uno blanco y el otro (Erick B.) fornido, de piel trigueña, con afro y una gorra de pelotero, jacket, camisa blanca y pantalón marrón— quienes le pidieron a Mustafá dos (2) cervezas Budweiser. Éste les indicó que las busca-ran en la nevera, lo cual hicieron; después le solicitaron cigarrillos y fósforos, y pagaron con un menudo. La con-ducta de estos jóvenes le pareció sospechosa al agente Sierra Maya, pues los veía nerviosos, se miraban mucho entre *875sí y les temblaban las manos.(5) Por esta razón Sierra Maya salió del local y buscó el arma reglamentaria (revól-ver) que había guardado en su automóvil. Se quedó con su novia al lado de éste —que lo había estacionado entre el negocio de comestibles y la casa de ella— y esperó a ver qué sucedía. De repente, Rosalyn, quien se encontraba frente al negocio, le dijo que lo estaban asaltando y dándole con un revólver a Mustafá. Efectivamente, Sierra Maya miró y vio al joven trigueño que golpeaba al propietario del local en la cabeza y al otro que echaba el dinero de la caja en una bolsa de estraza. Luego, los individuos salieron del local, revólveres en mano; mientras tanto, el agente Sierra Maya se había situado detrás del baúl de su carro y suje-taba con sus dos manos el arma de reglamentación. En esos momentos Sierra Maya les gritó “es la policía, alto, que es la policía” (Solicitud de revisión, pág. 4), pero ambos delincuentes hicieron caso omiso, comenzaron a correr y el de tez blanca le dijo al trigueño “tírale, tírale”. En esos instantes el agente Sierra Maya vio que el sujeto trigueño inició un movimiento del cuerpo y en la mano derecha para levantar el revólver hacia él; entonces el agente hizo dos (2) disparos y lo alcanzó. Erick B. cayó de bruces al pavimento. Además, Sierra Maya disparó dos (2) veces al otro asaltante, quien se dio a la fuga abordando un vehí-culo que le esperaba a distancia del lugar y del cual sonó una detonación análoga a un disparo. Los asaltantes roba-ron más de cinco mil dólares ($5,000).
Entre las armas encontradas en el lugar, la que portaba el joven Erick B. resultó ser un revólver negro, de cañón largo, parecido a un magnum de perdigones, y el otro, un revólver de fulminantes.
La autopsia de Erick B. demostró que su muerte se pro-dujo por una sola “herida de bala la cual se encuentra lo-*876calizada en la región occipital izquierda a 64 del talón y a 2 112” de la línea media. La misma es de forma redon-deada, bordes invertidos y está rodeada por un anillo de abrasión que le contornea por completo. La exploración en profundidad reveló un trayecto de atrás hacia adelante y de abajo hacia arriba. Siguiendo esta dirección se hace evi-dente que el proyectil después de perforar los tejidos blan-dos, fracturó el hueso occipital, laceró el hemisferio cerebral izquierdo y fue a alojarse al lóbulo frontal donde se recuperó un proyectil aparentemente calibre .38”. (Enfasis suplido.) Exhibit N, pág. 36.
Con vista a esta prueba, el ilustrado tribunal de instan-cia concluyó “que los hechos y las versiones se contradicen”. Exhibit I, pág. 3. Según su criterio, “[n]o es creíble que dos individuos que acaban de robar un estable-cimiento comercial con un revólver de fulminantes y otro de perdigones, enfrenten a la policía apuntándole con esos ‘revólveres’. No es creíble tampoco, que la Policía se tuviera que defender de alguien que le estaba apuntando y que cuando dispara, la bala entra por la parte posterior del cráneo de uno de los que supuestamente estaba apuntando.” Íd., pág. 5. Concluyó que “[e]l policía no tomó las medidas necesarias para proceder al arresto y evitar de esa forma la muerte de los asaltantes”. Íd., pág. 5. Final-mente, sentenció que “[l]a prueba parece indicar que uti-lizó su arma de reglamento y disparó estando el asaltante de espaldas al Policía”. Íd., pág. 5.
HH HH HH
Para evaluar judicialmente si la conducta del policía Sierra Maya genera responsabilidad civil —fue razonable y estuvo o no justificada— debemos recordar que “el delito de robo [es] uno de tipo grave y extremadamente peligroso para la vida humana”. Pueblo v. Lucret Giménez, 111 D.P.R. 716, 739 (1981). Además, “que el crimen no *877tiene horario específico [y p]ara conjurarlo, el Estado le exige al policía que esté siempre armado”. Sánchez Soto v. E.L.A., supra, pág. 502. También, que “[e]n el desempeño de sus funciones el uso de la fuerza física depende en gran medida de un juicio personal del agente frente a situacio-nes cargadas de gran emocionalidad y tensión nerviosa”. Informe Especial sobre los Derechos Civiles y las Interven-ciones de la Policía con los Ciudadanos, Comisión de Dere-chos Civiles, 1967, pág. 38.
Incontrovertidamente, el agente Sierra Maya presenció un asalto violento (delito grave) por unos individuos, que para todos los fines legales estaban armados con “revólveres”. No hace diferencia que después resultaran ser de perdigones y fulminantes; precisamente el análisis del foro de instancia adolece de esa falla: es a posteriori. La creencia razonable del policía Sierra Maya tenía que ser que eran armas letales y su uso potencial ponía en riesgo tanto su vida como la de otros. Cf. Pueblo v. Del Río, 113 D.P.R. 684 (1982). En el contexto específico de estos hechos, el agente Sierra Maya no podía saber que las armas no eran verdaderas; tampoco exigírsele que lo supiera. Para que Sierra Maya inmediatamente disparara en legítima defensa, era suficiente que sintiera temor por su vida al estimar o verse amenazado por el exhordio de uno de los asaltantes a Erick B. de que le “tirara” y los movimientos iniciales de éste encaminados a apuntarle y usar el revólver.
A esos efectos, la prueba demostró concluyentemente que los asaltantes iban de retirada, huyendo de la comisión de un delito grave. Huían corriendo o trotando. Si Erick B. hizo ademán e inició el movimiento de apuntarle al policía Sierra Maya, ¿qué podía esperar? Indudablemente, en me-dio de esa situación fluida y tensa, el agente consideró que estaba en inminente peligro de grave daño corporal y rápi-damente reaccionó y tomó la única decisión sensata y ra-*878zonable que, lamentablemente, produjo el disparo mortal.(6)
Coincidimos con el Estado de que “de la prueba presen-tada no puede descartarse como lo hace el tribunal senten-ciador que estas personas [apuntaran hacia la] policía y que al tratar de huir, en fracciones de. segundos, cambiasen de posición resultando el impacto de la bala como final-mente resultó”. (Enfasis suplido.) Solicitud de revisión, pág. 7.
En resumen, no estamos ante una situación inherente-mente increíble o físicamente imposible. No compartimos el escepticismo del tribunal sentenciador de que era poco creíble que dichos individuos enfrentaran a un policía con semejantes revólveres. Es claro que ellos no podían saber, con seguridad, que Sierra Maya era efectivamente un poli-cía; no estaba uniformado. Y en cuanto al ademán de apun-tarle, pocos minutos antes, ¿no las habían desplegado y aprovechado como armas “verdaderas”?; ¿no las habían usado violentamente y causado al dueño del estableci-miento una herida sangrante en la cabeza?
En estas circunstancias peculiares en que la decisión no sólo era crucial, sino vital —y el factor tiempo quedó en-capsulado a unos brevísimos instantes— esta fue razonable. ¿Vamos a imponerle la obligación al policía de recibir el primer disparo que puede o no ser mortal? Si contestamos en la afirmativa, “[fjlaco servicio hacemos a la justicia y muy mal retribuimos un servicio tan riesgoso ...”. Ortiz Andújar v. E.L.A., 122 D.P.R. 817, 832 (1988).

Se dictará sentencia revocatoria.

El Juez Asociado Señor Hernández Denton concurrió *879con el resultado sin opinión escrita. El Juez Asociado Señor Alonso Alonso emitió una opinión disidente.

(1) El primer párrafo de la Regla 16 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, recoge en esencia este principio. Dispone:
“Cuando el arresto se hiciere por un funcionario con autorización de una orden de arresto, o sin orden de arresto por un delito grave (felony) cometido en su presen-cia, si después de que se informare a la persona que ha de ser arrestada de la intención de verificar el arresto, dicha persona huyere o resistiere violentamente, el funcionario podrá usar todos los medios necesarios para efectuar el arresto.
“Para realizar un arresto en cualesquiera otras circunstancias, cualquier fun-cionario o persona particular podrá emplear todos los medios necesarios, excepto que no podrá infligir grave daño corporal.”
El segundo párrafo incorpora nuestra doctrina jurisprudencial de que un policía no está justificado en disparar a una persona que está cometiendo un delito menos *873grave en su presencia, si ésta no opone resistencia amenazadora de grave daño o huye al verlo. Pueblo v. Burgos, 76 D.P.R. 199 (1954); Rodríguez v. Pueblo, 75 D.P.R. 401 (1953).


(2) Incluido mediante enmienda posterior a la demanda. Todos los demandados negaron la responsabilidad.


(3) Nos parece fuera de contexto y carente de fuerza persuasiva que se pretenda establecer una analogía entre los hechos del caso de autos y el “caso de Rodney King y de los disturbios raciales ... en ... Estados Unidos”. Alegato de los demandantes recurridos, pág. 3.
Es frívola la contención de que Erick B. “se encontraba sometido a la autoridad”. Tampoco estamos ante un caso de supervisión inadecuada, brutalidad policiaca, conspiración para realizar un asesinato o encubrirlo mediante ocultación, falsifica-ción de prueba o alteración del lugar. Véanse: Leyva et al. v. Aristud, et al., 132 D.P.R. 489 (1993); Pueblo v. Moreno Morales I, 132 D.P.R. 261 (1992).


(4) Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735 (1992); Torres Arzola v. Policía de P.R., 117 D.P.R. 204, 213 (1986); P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 267 (1981); Díaz de Diana v. A.J.A.S. Inc. Co., 110 D.P.R. 471 (1980); Planned Credit of P.R., Inc. v. Page, 103 D.P.R. 245 (1975); Central Igualdad, Inc. v. Srio. Hacienda, 83 D.P.R. 45 (1961); Castro v. Melendez, 82 D.P.R. 573 (1961).


(5) En esos momentos no habían cometido delito alguno en su presencia y, por ende, el agente Sierra Maya no podía arrestarlos válidamente. Tampoco tenía moti-vos fundados para creer que ellos habían cometido un delito grave. Véase Regla 11 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


(6) En estas circunstancias Sierra Maya cumplió cabalmente con las exigencias impuestas por la Regla 16 de Procedimiento Criminal, supra, y por Tennessee v. Garner, 471 U.S. 1 (1985). El agente advirtió a los sujetos, quienes optaron por huir, por lo que éste podía utilizar todos los medios necesarios para practicar el arresto. El uso de la fuerza mortal estuvo justificado toda vez que Sierra Maya estaba siendo amenazado con lo que a todas luces parecía un arma de fuego.